Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,412,722 (hereinafter referred to as ‘722). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Regarding claim 1, ‘722 describes an integrated circuit configured to operate a transmitting apparatus, the integrated circuit comprising:
Control circuitry, which in operation, maps downlink control information to at least one of a first search space or to a second search space, the first search space including a first set of PDCCH candidates corresponding to a plurality of aggregation levels, the second search space including a second set of PDCCH candidates corresponding to the plurality of aggregation levels and an aggregation level higher than any one of the plurality of aggregation levels, wherein for each of the plurality of aggregation levels a resource for each PDCCH candidate of the first set of PDCCH candidates does not overlap with a resource for any PDCCH candidate of the second set of PDCCH candidates; and
transmitting circuitry, which is coupled to the control circuitry and which, in operation, transmits the mapped downlink control information (claim 1, where integrated circuit = circuitry).
Regarding claim 2, ‘722 describes:
wherein the first set of PDCCH candidates included in the first search space are allocated for localized transmission; and the second set of PDCCH candidates included in the second search space are allocated for distributed transmission (claim 2).
Regarding claim 3, ‘722 describes:
wherein resources for the first set of PDCCH candidates do not overlap with resources for the second set of PDCCH candidates (claim 3).
Regarding claim 4, ‘722 describes:
wherein the first set of PDCCH candidates and the second set of PDCCH candidates are allocated for distributed transmission (claim 4).
Regarding claim 5, ‘722 describes:
wherein at least one of the first search space and the second search space defines a smaller number of PDCCH candidates as the aggregation level gets higher (claim 5).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,412,722, and further in view of Park (US 2014/0328302).
Regarding claim 6, ‘722 fails to further explicitly describes:
wherein both of the first search space and the second search space are UE- specific search spaces.
	Park also describes PDCCH search spaces (para. 86-87), further explicitly describes:
wherein both of the first search space and the second search space are UE- specific search spaces (para. 16 in view of 86-87, set of contiguously allocated distributed blocks (RBs) can be segregated & be consider as first & second search spaces).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the first & second search spaces  in ‘722 are UE-specific search spaces as in Park.
The motivation for combining the teachings is that this yields a new downlink control channel that provides link quality improvement of reducing blind decoding overhead & improve SINR gain (Park p. 2 para. 1).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Integrated circuit claims 1-5 comprise limitations mapped directly to parent patent’s apparatus comprising circuitry claims 1-5 respectively, and claim 6 can be easily mapped to a secondary prior art.  Updated search yields new closest prior art, Imamura (US 2018/0205523) describing n the sets of enhanced physical downlink control channel candidates include a plurality of enhanced physical downlink control channel candidates associated with a plurality of Aggregation Levels, each of the plurality of Aggregation Levels corresponds to a value in the value set (claims 1 & 3), * Golitschek Elder von Elbwart (US 2013/0250906) describing search space for non-interleaved R-PDCCH (title), wherein the number of control channel elements (CCEs) in a candidate is called aggregation level (abstract), * Saito (US 2013/0121295) describing the ratio of the # of allocation candidates in R-PDCCH region in the search space for a terminal using DM-RS in the R-PDCCH region is equal to or greater than the ratio of the number of allocation candidates in the R-PDCCH region to the number of allocation candidates in the PDCCH region in the search space for a terminal using CRS in the R-PDCCH region (abstract), * Ohta (US 2014/0204819) describing blind decoding 2 search spaces with different aggregation level/size & unique candidate # (abstract & fig. 4), and * Kim (US 7,733,827) describing PDCCH monitoring wherein the search space is defined by a set of PDCCHs at each aggregation level. The set of PDCCHs
 from the starting location in the search space at the each aggregation level is monitored (abstract), in combination, fail to render the features of claim 1 as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Saito (US 2016/0088597) describing decoding PDCCH & first mapping candidates in PDDCH & second mapping candidates in ePDCCH (abstract), Horiuchi (US 9,497,736) & (US 9484,996) & (US 9,38,400) describing search space setting unit with 2 aggregation levels & plurality of mapping candidates (abstract), Feng (9,585,139) & (US 10,462,722) describing PDCCH assignment procedure (title), Papasakellariou (US 2020/0187117) describing decoding the candidate PDCCH in at least one time occasion for obtaining the DCI (abstract), Wu (US 2014/0233537) describing sending/receiving DCI comprising discrete user-specific search space (abstract), PDCCH candidates required to be detected are defined in a manner of search space, as regards the aggregation level L.quadrature.{1, 2, 4, 8}, the search space S.sub.k.sup.(L) is defined by a group of PDCCH candidates (para. 13), Noshio (US 2010/0260124) describing allocation to a PDCCH using search space info including number of CCEs (aggregation level) (abstract & fig. 3), Han (US 2008/0225786) describing determination 1 among a set of control channel candidate to use (abstract), Li (US 2012/0155316) describing determining search space & determining candidate control channel resources (title), wherein
 search space is a set of PDCCH candidates required to be monitored by the UE (para. 122), & union of the search spaces corresponding with the same # of DCI bits (abstract), using separate/distinct/non-overlapping component carriers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469